Exhibit 10.3

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty”) is made effective as of October 1,
2012, by GLADSTONE COMMERCIAL CORPORATION, a Maryland corporation, whose address
is 1521 Westbranch Drive, Suite 200, McLean, Virginia 22102 (“Guarantor”) in
favor of KEYBANK NATIONAL ASSOCIATION, a national banking association, having a
place of business at 11501 Outlook, Suite 300, Overland Park, Kansas 66211, its
successors and assigns (“Lender”).

Recitals

The following recitals are a material part of this instrument:

A. Lender is making a loan in the principal sum of $34,000,000.00 (the “Loan”)
to NH10 CUMMING GA LLC, a Delaware limited liability company (“Cumming”), D08
MARIETTA OH LLC, a Delaware limited liability company (“Marietta”), MPI06 MASON
OH LLC, a Delaware limited liability company (“Mason”), SRFF08 READING PA, L.P.,
a Delaware limited partnership (“Reading”), RPT08 PINEVILLE NC, L.P., a Delaware
limited partnership (“Pineville”), IPA12 ASHBURN VA SPE LLC, a Delaware limited
liability company (“Ashburn”), and FTCHI07 GRAND RAPIDS MI LLC, a Delaware
limited liability company (“Grand Rapids”) (Cumming, Marietta, Mason, Reading,
Pineville, Ashburn and Grand Rapids are hereinafter referred to individually,
collectively, jointly and severally, as the “Borrower”), on or about the date of
this Guaranty. Guarantor has a significant financial interest in Lender’s making
of the Loan to Borrower, and will realize significant financial benefit from the
Loan. The Loan is evidenced by a Loan Agreement of even date herewith between
Borrower and Lender (the “Loan Agreement”) and a Promissory Note (the “Note”) of
even date herewith in the principal amount of the Loan from Borrower to Lender
and is secured in part by one or more mortgages/deeds of trust, assignments of
leases and rents, security agreements and fixture filings, dated as of the date
hereof (as the same may hereafter be amended, restated, replaced, supplemented,
renewed, extended or otherwise modified from time to time, individually and
collectively, the “Security Instrument”) encumbering Borrower’s interest in
certain properties at the following addresses: (i) 28305 State Route 7,
Marietta, Ohio; (ii) 10021 Rodney Street, Pineville, North Carolina; (iii) 425
Gateway Drive (also known as 466 Tulpehocken Street), Reading, Pennsylvania;
(iv) 44426 Atwater Drive, Ashburn, Virginia; (v) 1055 Haw Creek Parkway,
Cumming, Georgia; (vi) 1515 Arboretum Drive, SE (also known as 5420 Cascade
Road, SE), Grand Rapids, Michigan; and (vii) 4690 Parkway Drive, Mason, Ohio
(the real estate, together with all improvements thereon and personal property
associated therewith, is hereinafter collectively called the “Property”). The
Loan Agreement, Note, Security Instrument, and all other documents and
instruments existing now or after the date hereof that evidence, secure or
otherwise relate to the Loan, including this Guaranty, any assignments of leases
and rents, other assignments, security agreements, financing statements, other
guaranties, indemnity agreements (including environmental indemnity agreements),
letters of credit, or escrow/holdback or similar agreements or arrangements,
together with all



--------------------------------------------------------------------------------

amendments, modifications, substitutions or replacements thereof, are sometimes
herein collectively referred to as the “Loan Documents” or individually as a
“Loan Document.” The Loan Documents are hereby incorporated by this reference as
if fully set forth in this Guaranty.

B. Lender has required that Guarantor guaranty to Lender the payment of the
Liabilities (as such term is defined in Section 2.1 hereof).

C. Lender is unwilling to make the Loan to Borrower absent this Guaranty.

Agreement

In consideration of Lender’s agreement to make the Loan to Borrower and other
good and valuable consideration, the receipt and legal sufficiency of which is
hereby acknowledged, Guarantor hereby states and agrees as follows:

1. Request to Make Loan. Guarantor hereby requests that Lender make the Loan to
Borrower and that Lender extend credit and give financial accommodations to
Borrower, as Borrower may desire and as Lender may grant, from time to time,
whether to the Borrower alone or to the Borrower and others, and specifically to
make the Loan described in the Loan Documents.

2. Guaranty of Liabilities.

2.1 Guarantor hereby absolutely and unconditionally guarantees full and punctual
payment and performance when due of the following (collectively, the
“Liabilities”):

(a) all amounts that shall become due and owing to Lender at any time by virtue
of or arising out of any of the acts, omissions, circumstances or conditions
included in any of the Nonrecourse Carve-Outs (as hereinafter defined),
including all renewals or extensions of any amount owing or obligation under the
Nonrecourse Carve-Outs, all liability under the Nonrecourse Carve-Outs whether
arising under the original Loan or any extension, modification, future advance,
increase, amendment or modification thereof, interest due on amounts owing under
the Nonrecourse Carve-Outs at the Default Rate specified in the Note, all
expenses, including attorneys’ fees, incurred by Lender in connection with the
enforcement of any of Lender’s rights under this Guaranty and all Administration
and Enforcement Expenses (as hereinafter defined), to the extent the same relate
to amounts or obligations owing under the Nonrecourse Carve-Outs (the foregoing
are sometimes hereinafter collectively referred to as the “Nonrecourse Carve-Out
Liabilities”). As used herein, the term “Nonrecourse Carve Outs” means any loss,
damage, cost, expense or liability incurred by Lender (including attorneys’ fees
and expenses and other collection and litigation expenses) arising out of or in
connection with any of the following:

(i) fraud or willful misrepresentation by Borrower or any of its affiliates,
Principal (as defined in the Loan Agreement) or Guarantor or any agent, employee
or other person with actual or apparent authority to make statements or
representations on behalf of Borrower, any affiliate of Borrower, Principal or
Guarantor in connection with the Loan (“apparent authority” meaning such
authority as the principal knowingly or negligently permits the agent to assume,
or which he holds the agent out as possessing);

 

2



--------------------------------------------------------------------------------

(ii) the gross negligence or willful misconduct of Borrower, Principal or
Guarantor, or any affiliate, agent, or employee of the foregoing;

(iii) material physical waste of the Property (or any portion thereof);

(iv) the removal or disposal of any portion of the Property in violation of the
terms of the Loan Documents;

(v) the misapplication, misappropriation, or conversion by Borrower, any of its
affiliates, Principal or Guarantor of (A) any Insurance Proceeds (as defined in
the Loan Agreement) paid by reason of any loss, damage or destruction to the
Property (or any portion thereof), (B) any Awards (as defined in the Loan
Agreement) received in connection with a Condemnation (as defined in the Loan
Agreement) of all or a portion of the Property, (C) any Rents (as defined in the
Loan Agreement) or other Property income or collateral proceeds, or (D) any
Rents paid more than one month in advance (including, but not limited to,
security deposits);

(vi) following the occurrence of an Event of Default (as defined in the Loan
Agreement), the failure to either apply rents or other Property income, whether
collected before or after such Event of Default, to the ordinary, customary, and
necessary expenses of operating the Property or, upon demand, to deliver such
rents or other Property income to Lender;

(vii) failure to maintain insurance or to pay taxes and assessments, or to pay
charges for labor or materials or other charges or judgments that can create
Liens (as defined in the Loan Agreement) on any portion of the Property (unless
Lender is escrowing funds therefor and fails to make such payments or has taken
possession of the Property following an Event of Default, has received all Rents
from the Property applicable to the period for which such insurance, taxes or
other items are due, and thereafter fails to make such payments);

(viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property (or any portion thereof) which are not delivered to
Lender upon a foreclosure of the Property (or any portion thereof) or action in
lieu thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof;

(ix) the breach of the representation by Borrower that on the Closing Date (as
defined in the Loan Agreement), the Property and all Improvements (as defined in
the Loan Agreement) at the Property were in material compliance with applicable
laws; or

 

3



--------------------------------------------------------------------------------

(x) any failure by Borrower to comply with any of the representations,
warranties, or covenants set forth in Sections 4.1.37 or 5.1.19 of the Loan
Agreement.

(b) (i) all payments due under the Note, including the repayment of all
additional advances of any kind that may be made by Lender to Borrower, whether
at stated maturity, by acceleration or otherwise, (ii) any and all renewals or
extensions of any such item of indebtedness or obligation or any part thereof;
(iii) all obligations and indebtedness of any kind or nature arising under any
of the Loan Documents; (iv) any future advances that may be made by Lender
related to the Loan or the Property, whether made to protect the security or
otherwise, and whether or not evidenced by additional promissory notes or other
evidences of indebtedness; (v) all interest due on all of the same; (vi) all
expenses, including attorney’s fees, incurred by Lender in connection with the
enforcement of Lender’s rights under this Guaranty and all Administration and
Enforcement Expenses. PROVIDED HOWEVER, notwithstanding anything herein to the
contrary, Lender shall not demand payment or commence any action to enforce
Guarantor’s liability under this Section 2.1(b) (but in no event shall this
provision apply to, or limit, restrict, or prohibit any demand by Lender or
action to enforce Guarantor’s liability under Section 2.1(a) hereof,
notwithstanding that obligations under said Section 2.1(a) may be included in
obligations under this Section 2.1(b)) unless and until (A) Borrower fails to
obtain Lender’s prior written consent to any Transfer as required by the Loan
Agreement or the Security Instrument; (B) Borrower fails to obtain Lender’s
prior written consent to any Indebtedness (as defined in the Loan Agreement) or
voluntary Lien encumbering the Property (or any portion thereof); (C) Borrower
shall at any time hereafter make an assignment for the benefit of its creditors;
(D) Borrower fails to permit on-site inspections of any Individual Property,
fails to maintain its status as a Special Purpose Entity (as defined in the Loan
Agreement) or comply with any representation, warranty or covenant set forth in
Section 4.1.30 of the Loan Agreement or fails to appoint a new property manager
upon the request of Lender as permitted under the Loan Agreement, each as
required by, and in accordance with, the terms and provisions of the Loan
Agreement or the Security Instrument; (E) Borrower or any Principal admits, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due; (F) Borrower fails to make the first full monthly payment of
principal and interest on or before the first Payment Date (as defined in the
Note); (G) Borrower files, consents to, or acquiesces in a petition for
bankruptcy, insolvency, dissolution or liquidation under the Bankruptcy Code or
any other Federal or State bankruptcy or insolvency law, or there is a filing of
an involuntary petition against Borrower or any Principal under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law in which
Borrower or Guarantor or any Principal colludes with, or otherwise assists any
party in connection with such filing, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower or such
Principal from any party; or (H) the Property or any part thereof shall at any
time hereafter become property of the estate or an asset in (1) a voluntary
bankruptcy, insolvency, receivership, liquidation, winding up, or other similar
type of proceeding, or (2) an involuntary bankruptcy or insolvency proceeding
(other than one filed by Lender) that is not dismissed within sixty (60) days of
filing.

 

4



--------------------------------------------------------------------------------

2.2 Upon the request of Lender, Guarantor shall immediately pay or perform the
Liabilities when they or any of them become due or are to be paid or performed
under the term of any of the Loan Documents. Any amounts received by Lender from
any sources and applied by Lender towards the payment of the Liabilities shall
be applied in such order of application as Lender may from time to time elect.
All Liabilities shall conclusively be presumed to have been created, extended,
contracted, or incurred by Lender in reliance upon this Guaranty and all
dealings between Borrower and Lender shall likewise be presumed to be in
reliance upon this Guaranty.

2.3 For the purpose of this Guaranty, “Administration and Enforcement Expenses”
shall mean all fees and expenses incurred at any time or from time to time by
Lender, including legal (whether for the purpose of advice, negotiation,
documentation, defense, enforcement or otherwise), accounting, financial
advisory, auditing, rating agency, appraisal, valuation, title or title
insurance, engineering, environmental, collection agency, or other expert or
consulting or similar services, in connection with: (a) the origination of the
Loan, including the negotiation and preparation of the Loan Documents and any
amendments or modifications of the Loan or the Loan Documents, whether or not
consummated; (b) the administration, servicing or enforcement of the Loan or the
Loan Documents, including any request for interpretation or modification of the
Loan Documents or any matter related to the Loan or the servicing thereof (which
shall include the consideration of any requests for consents, waivers,
modifications, approvals, lease reviews or similar matters and any proposed
transfer of the Property or any interest therein), (c) any litigation, contest,
dispute, suit, arbitration, mediation, proceeding or action (whether instituted
by or against Lender, including actions brought by or on behalf of Borrower or
Borrower’s bankruptcy estate or any indemnitor or guarantor of the Loan or any
other person) in any way relating to the Loan or the Loan Documents including in
connection with any bankruptcy, reorganization, insolvency, or receivership
proceeding; (d) any attempt to enforce any rights of Lender against Borrower or
any other person that may be obligated to Lender by virtue of any Loan Document
or otherwise whether or not litigation is commenced in pursuance of such rights;
and (e) protection, enforcement against, or liquidation of the Property or any
other collateral for the Loan, including any attempt to inspect, verify,
preserve, restore, collect, sell, liquidate or otherwise dispose of or realize
upon the Loan, the Property or any other collateral for the Loan. Provided no
Event of Default has occurred, fees and expenses related solely to origination
and administration of the Loan shall be limited to reasonable fees and expenses,
but charges of rating agencies, governmental entities or other third parties
that are outside of the control of Lender shall not be subject to the
reasonableness standard.

3. Additional Advances, Renewals, Extensions and Releases. Guarantor hereby
agrees and consents that, without notice to or further consent by Guarantor,
Lender may make additional advances with respect to the Loan or the Property,
and the obligations of Borrower or any other party in connection with the Loan
may be renewed, extended, modified, accelerated or released by Lender as Lender
may deem advisable, and any collateral the Lender may hold or in which the
Lender may have an interest may be exchanged, sold, released or surrendered by
it, as it may deem advisable, without impairing or affecting the obligations of
Guarantor hereunder in any way whatsoever.

 

5



--------------------------------------------------------------------------------

4. Waivers.

4.1 Guarantor hereby waives each of the following: (a) any and all notice of the
acceptance of this Guaranty or of the creation, renewal or accrual of any
Liabilities or the Debt (as defined in the Loan Agreement), present or future
(including any additional advances made by Lender under the Loan Documents);
(b) the reliance of Lender upon this Guaranty; (c) notice of the existence or
creation of any Loan Document or of any of the Liabilities or the Debt;
(d) protest, presentment, demand for payment, notice of default or nonpayment,
notice of dishonor to or upon Guarantor, Borrower or any other party liable for
any of the Liabilities or the Debt; (e) any and all other notices or formalities
to which Guarantor may otherwise be entitled, including notice of Lender’s
granting the Borrower any indulgences or extensions of time on the payment of
any Liabilities or the Debt; and (f) promptness in making any claim or demand
hereunder.

4.2 No delay or failure on the part of Lender in the exercise of any right or
remedy against either Borrower or Guarantor shall operate as a waiver thereof,
and no single or partial exercise by Lender of any right or remedy herein shall
preclude other or further exercise thereof or of any other right or remedy
whether contained herein or in the Note or any of the other Loan Documents. No
action of Lender permitted hereunder shall in any way impair or affect this
Guaranty.

4.3 Guarantor acknowledges and agrees that Guarantor shall be and remain
absolutely and unconditionally liable for the full amount of all Liabilities
notwithstanding any of the following, and Guarantor waives any defense or
counterclaims to which Guarantor may be entitled, based upon any of the
following, in any proceeding (without prejudice to assert the same in a separate
cause of action at a later time):

(a) Any or all of the Liabilities being or hereafter becoming invalid or
otherwise unenforceable for any reason whatsoever or being or hereafter becoming
released or discharged, in whole or in part, whether pursuant to a proceeding
under any bankruptcy or insolvency laws or otherwise; or

(b) Lender failing or delaying to properly perfect or continue the perfection of
any security interest or lien on any property which secures any of the
Liabilities, or to protect the property covered by such security interest or
enforce its rights respecting such property or security interest; or

(c) Lender failing to give notice of any disposition of any property serving as
collateral for any Liabilities or failing to dispose of such collateral in a
commercially reasonable manner; or

(d) Any other circumstance that might otherwise constitute a defense other than
payment in full of the Liabilities.

5. Guaranty of Payment. Guarantor agrees that Guarantor’s liability hereunder is
primary, absolute and unconditional without regard to the liability of any other
party. This Guaranty shall be construed as an absolute, irrevocable and
unconditional guaranty of payment and performance (and not a guaranty of
collection), without regard to the validity, regularity or enforceability of any
of the Liabilities.

 

6



--------------------------------------------------------------------------------

6. Guaranty Effective Regardless of Collateral. This Guaranty is made and shall
continue as to any and all Liabilities without regard to any liens or security
interests in any collateral, the validity, effectiveness or enforceability of
such liens or security interests, or the existence or validity of any other
guaranties or rights of Lender against any other obligors. Any and all such
collateral, security, guaranties and rights against other obligors, if any, may
from time to time without notice to or consent of Guarantor, be granted, sold,
released, surrendered, exchanged, settled, compromised, waived, subordinated or
modified, with or without consideration, on such terms or conditions as may be
acceptable to Lender, without in any manner affecting or impairing the
liabilities of Guarantor. Without limiting the generality of the foregoing, it
is acknowledged that Guarantor’s liability hereunder shall survive any
foreclosure proceeding, any foreclosure sale, any delivery of a deed in lieu of
foreclosure, and any release of record of the Security Instrument.

7. Additional Credit. Credit or financial accommodation may be granted or
continued from time to time by Lender to Borrower regardless of Borrower’s
financial or other condition at the time of any such grant or continuation,
without notice to or the consent of Guarantor and without affecting Guarantor’s
obligations hereunder. Lender shall have no obligation to disclose or discuss
with Guarantor its assessment of the financial condition of Borrower.

8. Rescission of Payments. If at any time payment of any of the Liabilities or
any part thereof is rescinded or must otherwise be restored or returned by
Lender upon the insolvency, bankruptcy or reorganization of Borrower or under
any other circumstances whatsoever, this Guaranty shall, upon such rescission,
restoration or return, continue to be effective or shall (if previously
terminated) be reinstated, as the case may be, as if such payment had not been
made.

9. Additional Waivers. So long as any portion of the Liabilities or Debt remains
unpaid or any portion of the Liabilities or Debt (or any security therefor) that
has been paid to Lender remains subject to invalidation, reversal or avoidance
as a preference, fraudulent transfer or for any other reason whatsoever (whether
under bankruptcy or non-bankruptcy law) to being set aside or required to be
repaid to Borrower as a debtor in possession or to any trustee in bankruptcy,
Guarantor irrevocably waives (a) any rights which it may acquire against
Borrower by way of subrogation under this Guaranty or by virtue of any payment
made hereunder (whether contractual, under the Bankruptcy Code or similar state
or federal statute, under common law, or otherwise), (b) all contractual, common
law, statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against Borrower that may have arisen
in connection with this Guaranty, (c) any right to participate in any way in the
Loan Documents or in the right, title and interest in any collateral securing
the payment of Borrower’s obligations to Lender, and (d) all rights, remedies
and claims relating to any of the foregoing. If any amount is paid to Guarantor
on account of subrogation rights or otherwise, such amount shall be held in
trust for its benefit and shall forthwith be paid to Lender to be applied to the
Debt, whether matured or unmatured, in such order as Lender shall determine.

 

7



--------------------------------------------------------------------------------

10. Independent Obligations. The obligations of Guarantor are independent of the
obligations of Borrower, and a separate action or actions for payment, damages
or performance may be brought and prosecuted against Guarantor, whether or not
an action is brought against Borrower or the security for Borrower’s
obligations, and whether or not Borrower is joined in any such action or
actions. Guarantor expressly waives any requirement that Lender institute suit
against Borrower or any other persons, or exercise or exhaust its remedies or
rights against Borrower or against any other person, other guarantor, or other
collateral securing all or any part of the Liabilities, prior to enforcing any
rights Lender has under this Guaranty or otherwise. Lender may pursue all or any
such remedies at one or more different times without in any way impairing its
rights or remedies hereunder. Guarantor hereby further waives the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
hereof. If there shall be more than one guarantor with respect to any of the
Liabilities, then the obligations of each such guarantor shall be joint and
several.

11. Subordination of Indebtedness of Borrower to Guarantor. Any indebtedness of
Borrower to Guarantor now or hereafter existing is hereby subordinated to the
prior payment in full of the Liabilities. Guarantor agrees that following the
occurrence and during the continuance of an Event of Default, until the
Liabilities and Debt have been paid in full, Guarantor will not seek, accept or
retain for Guarantor’s own account, any payment (whether for principal,
interest, or otherwise) from Borrower for or on account of such subordinated
debt. Following the occurrence and during the continuance of an Event of
Default, any payments to Guarantor on account of such subordinated debt shall be
collected and received by Guarantor in trust for Lender and shall be paid over
to Lender on account of the Liabilities or Debt, as Lender determines in its
discretion, without impairing or releasing the obligations of Guarantor
hereunder. Guarantor hereby unconditionally and irrevocably agrees that
(a) Guarantor will not at any time while the Liabilities remain unpaid, assert
against Borrower (or Borrower’s estate in the event that Borrower becomes the
subject of any case or proceeding under any federal or state bankruptcy or
insolvency laws) any right or claim to indemnification, reimbursement,
contribution or payment for or with respect to any and all amounts Guarantor may
pay or be obligated to pay Lender, including the Liabilities, and any and all
obligations which Guarantor may perform, satisfy or discharge, under or with
respect to the Guaranty, and (b) Guarantor subordinates to the Debt all such
rights and claims to indemnification, reimbursement, contribution or payment
that Guarantor may have now or at any time against Borrower (or Borrower’s
estate in the event that Borrower becomes the subject of any case or proceeding
under any federal or state bankruptcy or insolvency laws).

12. Claims in Bankruptcy. Guarantor shall file all claims against Borrower in
any bankruptcy or other proceeding in which the filing of claims is required by
law upon any indebtedness of Borrower to Guarantor and will assign to Lender all
right of Guarantor thereunder. Guarantor hereby irrevocably appoints Lender its
attorney-in-fact, which appointment is coupled with an interest, to file any
such claim that Guarantor may fail to file, in the name of Guarantor or, in
Lender’s discretion, to assign the claim and to cause proof of claim to be filed
in the name of Lender’s nominee. In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Lender the full amount thereof and, to the full extent necessary
for that purpose, Guarantor hereby assigns to Lender all of Guarantor’s rights
to any such payments or distributions to which Guarantor would otherwise be
entitled.

 

8



--------------------------------------------------------------------------------

13. Guarantor’s Representations and Warranties. Guarantor represents, warrants
and covenants to and with Lender that:

13.1 There is no action or proceeding pending or to the knowledge of Guarantor,
threatened against Guarantor before any court or administrative agency which
might result in any material adverse change in the business or financial
condition of Guarantor or in the property of Guarantor;

13.2 Guarantor has filed all Federal and State income tax returns which
Guarantor has been required to file, and has paid all taxes as shown on said
returns and on all assessments received by Guarantor to the extent that such
taxes have become due;

13.3 Neither the execution nor delivery of this Guaranty nor fulfillment of nor
compliance with the terms and provisions hereof will conflict with, or result in
a breach of the terms, conditions or provisions of, or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of Guarantor under any agreement or instrument to which
Guarantor is now a party or by which Guarantor may be bound;

13.4 This Guaranty is a valid and legally binding agreement of Guarantor and is
enforceable against Guarantor in accordance with its terms;

13.5 Guarantor has either (i) examined the Loan Documents or (ii) has had an
opportunity to examine the Loan Documents and has waived the right to examine
them; and

13.6 Guarantor has the full power, authority, and legal right to execute and
deliver this Guaranty. If Guarantor is not an individual, (i) Guarantor is duly
organized, validly existing and in good standing under the laws of the state of
its formation, and (ii) the execution, delivery and performance of this Guaranty
by Guarantor has been duly and validly authorized and the person(s) signing this
Guaranty on Guarantor’s behalf has been validly authorized and directed to sign
this Guaranty.

14. Notice of Litigation. Guarantor shall promptly give Lender notice of all
litigation or proceedings before any court or Governmental Authority affecting
Guarantor or its property, except litigation or proceedings which, if adversely
determined, would not have a material adverse effect on the financial condition
or operations of Guarantor or its ability to perform any of its obligations
hereunder.

15. Access to Records. Guarantor shall give Lender and its representatives
access to, and permit Lender and such representatives to examine, copy or make
extracts from, any and all books, records and documents in the possession of
Guarantor relating to the performance of Guarantor’s obligations hereunder and
under any of the Loan Documents, all at such times and as often as Lender may
reasonably request. If Guarantor is not an individual, Guarantor shall
continuously maintain its existence and shall not dissolve or permit its
dissolution.

16. Assignment by Lender. In connection with any sale, assignment or transfer of
the Loan, Lender may sell, assign or transfer this Guaranty and all or any of
its rights, privileges, interests and remedies hereunder to any other person or
entity whatsoever without notice to or consent by Guarantor, and in such event
the assignee shall be entitled to the benefits of this Guaranty and to exercise
all rights, interests and remedies as fully as Lender.

 

9



--------------------------------------------------------------------------------

17. Termination. This Guaranty shall terminate only when all of the Liabilities
and the Debt have been paid in full, including all interest thereon, late
charges and other charges and fees included within the Liabilities and the Debt.
When the conditions described above have been fully met, Lender will, upon
request, furnish to Guarantor a written cancellation of this Guaranty.

18. Notices. All notices, consents, approvals and requests required or permitted
hereunder shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (c) by telecopier (with answer back acknowledged),
addressed as follows (or at such other address and Person as shall be designated
from time to time by any party hereto, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Section):

 

If to Lender:  

KeyBank National Association

11501 Outlook, Suite 300

Overland Park, Kansas 66211

Facsimile No.: 877-379-1625

Attention: Loan Servicing

with a copy to:    

Daniel Flanigan, Esq.

Polsinelli Shughart PC

700 W. 47th Street, Suite 1000

Kansas City, Missouri 64112

Facsimile No.: (816) 753-1536

If to Guarantor:  

c/o Gladstone Commercial Corporation

1521 Westbranch Drive, Suite 200

McLean, Virginia 22102

Attention: Portfolio Management

Facsimile No.: (703) 287-5801

With a copy to:  

Dickstein Shapiro LLP

1825 Eye Street NW

Washington, DC 20006

Attention: James D. Kelly

Facsimile No.: (202) 420-2201

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day (as defined in the
Loan Agreement); or in the case of expedited prepaid

 

10



--------------------------------------------------------------------------------

delivery, upon the first attempted delivery on a Business Day; or in the case of
telecopy, upon sender’s receipt of a machine-generated confirmation of
successful transmission after advice by telephone to recipient that a telecopy
notice is forthcoming.

19. Waiver of Jury Trial. TO THE EXTENT NOW OR HEREAFTER PERMITTED BY APPLICABLE
LAW, GUARANTOR AND LENDER EACH HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH RIGHT TO TRIAL BY JURY WOULD OTHERWISE ACCRUE. GUARANTOR AND LENDER
EACH ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH OTHER.

20. Miscellaneous. This Guaranty shall be a continuing guaranty. This Guaranty
shall bind the heirs, successors and assigns of Guarantor (except that Guarantor
may not assign his, her, or its liabilities under this Guaranty without the
prior written consent of Lender, which consent Lender may in its discretion
withhold), and shall inure to the benefit of Lender, its successors, transferees
and assigns. Each provision of this Guaranty shall be interpreted in such manner
as to be effective and valid under applicable law. Neither this Guaranty nor any
of the terms hereof, including the provisions of this Section, may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought, and the
parties hereby: (a) expressly agree that it shall not be reasonable for any of
them to rely on any alleged, non-written amendment to this Guaranty;
(b) irrevocably waive any and all right to enforce any alleged, non-written
amendment to this Guaranty; and (c) expressly agree that it shall be beyond the
scope of authority (apparent or otherwise) for any of their respective agents to
agree to any non-written modification of this Guaranty. This Guaranty may be
executed in several counterparts, each of which counterpart shall be deemed an
original instrument and all of which together shall constitute a single
Guaranty. The failure of any party hereto to execute this Guaranty, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. As used in this Guaranty, (i) the terms “include,”
“including” and similar terms shall be construed as if followed by the phrase
“without being limited to,” (ii) any pronoun used herein shall be deemed to
cover all genders, and words importing the singular number shall mean and
include the plural number, and vice versa, (iii) all captions to the Sections
hereof are used for convenience and reference only and in no way define, limit
or describe the scope or intent of, or in any way affect, this Guaranty, (iv) no
inference in favor of, or against, Lender or Guarantor shall be drawn from the
fact that such party has drafted any portion hereof or any other Loan Document,
(v) the term “Borrower” shall mean individually and collectively, jointly and
severally, each Borrower (if more than one) and shall include the successors
(including any subsequent owner or owners of the Property or any part thereof or
any interest therein and Borrower in its capacity as debtor-in-possession after
the commencement of

 

11



--------------------------------------------------------------------------------

any bankruptcy proceeding), assigns, heirs, personal representatives, executors
and administrators of Borrower, (vi) the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or,” (vii) the
words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Guaranty refer to this Guaranty as a whole and not to any particular provision
or section of this Guaranty, (viii) an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by Lender,
and (ix) references herein to “the Property or any portion thereof” and words of
similar import shall be deemed to refer, as applicable, to any portion of the
Property taken as a whole (including any Individual Property) and any portion of
any Individual Property. Any capitalized term used herein that is defined in any
other Loan Document and not otherwise defined herein shall have the same meaning
when used in this Guaranty. Wherever Lender’s judgment, consent, approval or
discretion is required under this Guaranty or Lender shall have an option,
election, or right of determination or any other power to decide any matter
relating to the terms of this Guaranty, including any right to determine that
something is satisfactory or not (“Decision Power”), such Decision Power shall
be exercised in the sole and absolute discretion of Lender except as may be
otherwise expressly and specifically provided herein. Such Decision Power and
each other power granted to Lender upon this Guaranty or any other Loan Document
may be exercised by Lender or by any authorized agent of Lender (including any
servicer and/or attorney-in-fact), and Guarantor hereby expressly agrees to
recognize the exercise of such Decision Power by such authorized agent. If any
provision of this Guaranty is held invalid or unenforceable by final and
unappealable judgment of the court having jurisdiction over the matter and
persons, such provisions shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision,
its application in other circumstances, or the remaining provisions of this
Guaranty.

21. Applicable Law; Jurisdiction and Venue

(a) LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS OF THE LOAN
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK (“GOVERNING
STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT TO THE LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS

 

12



--------------------------------------------------------------------------------

ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW,
GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING OUT
OF OR RELATING TO THIS GUARANTY OR THE OTHER LOAN DOCUMENTS (“ACTION”) MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH ACTION,
AND GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY ACTION.

22. OFAC. Guarantor hereby represents, warrants and covenants that Guarantor is
not (nor will be) a person with whom Lender is restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury of the United States of America (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, Guarantor hereby covenants to provide Lender with any
additional information that Lender deems necessary from time to time in order to
ensure compliance with all applicable laws concerning money laundering and
similar activities.

23. Local Law Provisions. In the event of any inconsistencies between the terms
and conditions of this Section and any other terms and conditions of this
Guaranty (other than the terms and conditions of Section 24), the terms and
conditions of this Section shall be binding.

NONE.

24. Additional Provisions. In the event of any inconsistencies between the terms
and conditions of this Section and any other terms and conditions of this
Guaranty, the terms and conditions of this Section shall be binding.

24.1 Guaranty of Liabilities.

 

  (a) The 11th line of Section 2.1(a) is hereby modified by inserting “solely”
between “relate” and “to”.

 

  (b) The second and third lines of Section 2.1(a)(i) are hereby modified by
deleting “or any agent, employee”.

 

13



--------------------------------------------------------------------------------

  (c) The second line of Section 2.1(a)(ii) is hereby modified by deleting
“agent, or employee”.

 

  (d) Section 2.1(a)(iii) is hereby modified by adding the following to the end
thereof: “, provided that for the purposes of this Section 2.1(a)(iii), waste
shall not include the failure to pay any taxes or assessments assessed against
the Property or to pay any premiums payable with respect to any insurance policy
covering the Property (or to pay to Lender any amounts owing hereunder), but
such exclusion shall not impact Lender’s rights under any other provision of
Section 2.1 hereof, including, but not limited to, Section 2.1(a)(vii)”.

 

  (e) The third line of Section 2.1(a)(vii) is hereby modified by inserting “to
the extent that Borrower, Principal or Guarantor has received Rents or other
funds for the payment of the foregoing items and fails to use such funds for
such purposes” between “Property” and “(unless”. The last parenthetical in
Section 2.1(a)(vii) is hereby deleted and the following is substituted therefor:
“(unless Lender is escrowing funds therefor and fails to make such payments or
has received all Rents from the Property applicable to the period for which such
insurance, taxes or other items are due, is directed, pursuant to the Loan
Documents, to apply said Rents to the foregoing items, and thereafter fails to
make such payments)”.

 

  (f) Section 2.1(a)(ix) is hereby deleted and the following is substituted
therefor: “[Intentionally Deleted].”

 

  (g) The third line of Section 2.1(a)(x) is hereby modified by deleting “.” and
substituting “;” therefor.

 

  (h) The following are hereby added as Sections 2.1(a)(xi) and 2.1(a)(xii):

 

  a. “(xi) any failure of Borrower to maintain its status as a Special Purpose
Entity or comply with any representation, warranty or covenant set forth in
Section 4.1.30 of the Loan Agreement (notwithstanding the foregoing, Borrower’s
failure to satisfy a specific subsection of the definition of Special Purpose
Entity due solely to inadequate cash flow from the Property shall not constitute
a failure of Borrower to maintain its status as a Special Purpose entity
contemplated by this subsection), as required by, and in accordance with, the
terms and provisions of the Loan Agreement or the Security Instrument; or”

 

  b. “(xii) any failure of Borrower to appoint a new property manager upon the
request of Lender as permitted under the Loan Agreement, as required by, and in
accordance with, the terms and provisions of the Loan Agreement or the Security
Instrument.”

 

  (i) Sections 2.1(b)(B) and (D) are hereby deleted and the following is
substituted therefor: “[Intentionally Deleted]”.

 

14



--------------------------------------------------------------------------------

  (j) The sixth line of Section 2.1(b)(G) is hereby modified by inserting
“knowingly and intentionally” between “Principal” and “colludes”. The sixth and
seventh lines of Section 2.1(b)(G) are hereby modified by deleting “or otherwise
assists”.

 

  (k) Section 2.1(b)(H)(2) is hereby modified by adding the following to the end
thereof: “and in which Borrower or Guarantor or any Principal has knowingly and
intentionally colluded with any party in connection with such filing.”

The last sentence of Section 2.3 is hereby deleted and the following is
substituted therefor: “Provided no Event of Default exists, fees and expenses
related solely to origination and administration of the Loan shall be limited as
follows: (i) if Lender is acting upon a request of Borrower or in response to a
notice relating to the Property, Borrower, any guarantor or indemnitor or as a
result of failure of any party to perform its obligations under the Loan
Documents, such fees and expenses shall be limited to reasonable and customary
fees and expenses; (ii) otherwise, such fees and expenses shall be limited to
reasonable, out of pocket fees and expenses. Notwithstanding the foregoing,
charges of rating agencies, governmental entities or other third parties that
are outside of the control of Lender shall not be subject to the reasonableness
standard.”

24.2 Guarantor’s Representations and Warranties. Section 13.1 is hereby deleted
and the following is substituted therefor: “There are no actions, suits or
proceedings at law or in equity, arbitrations, or governmental investigations by
or before any Governmental Authority or other agency now pending, filed, or, to
Guarantor’s knowledge, threatened against or affecting Guarantor, which actions,
suits or proceedings, or governmental investigations, if determined against
Guarantor would reasonably be expected to materially adversely affect (a) title
to the Property or any portion thereof; (b) the validity or enforceability of
each Security Instrument; (c) Borrower’s business or financial condition, or
ability to perform under the Loan; (d) Guarantor’s ability to perform under the
Guaranty; (e) the use, operation or value of the Property or any portion
thereof; (f) the principal benefit of the security intended to be provided by
the Loan Documents; (g) the current ability of the Property to generate net cash
flow sufficient to service the Loan; or (h) the current principal use of the
Property or any portion thereof.”

Section 13.2 is hereby modified by adding the following to the end thereof: “,
excluding any taxes or filings which, if not filed or paid, would not reasonably
be expected to have a material adverse effect on Guarantor’s ability to perform
its obligations hereunder”.

Section 13.3 is hereby deleted and the following is substituted therefor: “if
Guarantor is a corporation, a limited liability company, a trust or partnership,
its execution of, and compliance with, this Guaranty is in the ordinary course
of business of Guarantor and will not (i) result in the breach of any term or
provision of the charter, by-laws, partnership, operating or trust agreement, or
other governing instrument of Guarantor or (ii) result in the breach of any term
or provision of, or conflict with or constitute a default under, or (iii) result
in the acceleration of any obligation under, any agreement, indenture or loan or
credit agreement or other instrument to which Guarantor or its property or
assets (or any portion thereof) is subject, or (iv) result in the violation of
any law, rule, regulation, order, judgment or decree to which Guarantor or its
property or assets (or any portion thereof) is subject, except, in each case
referred to in clause (ii), clause (iii) or clause (iv), to the extent that the
failure to do so would not reasonably be expected to have, either individually
or in the aggregate, a material adverse effect on Guarantor’s ability to perform
its obligations hereunder;”.

 

15



--------------------------------------------------------------------------------

Section 13.4 is hereby modified by adding the following to the end thereof: “,
except as such enforceability is limited by the effect of bankruptcy,
moratorium, insolvency or similar laws of general application affecting
creditor’s rights”.

24.3 Notice of Litigation. The fourth line of Section 14 is hereby modified by
deleting “financial condition or operations of Guarantor or its” and
substituting “Guarantor’s” therefor.

24.3.1 Access to Records. Section 15 is hereby modified by adding the following
to the beginning thereof: “Upon reasonable prior written notice and during
normal business hours,”. Section 15 is hereby further modified by adding the
following to the end thereof: “Notwithstanding the foregoing, so long as
securities of the Guarantor are publicly traded, Lender shall not disclose
financial information relating to the Guarantor to the extent that such
information is not generally available to the public.”

24.4 Termination. The first sentence of Section 17 is hereby modified by adding
the following to the end thereof: “(or all of the foregoing are fully and
voluntarily waived by Lender, provided that Lender has no obligation to waive
any such amounts)”.

24.5 Miscellaneous. Section 20(viii) is hereby modified by adding the following
to the end thereof: “or cured, as determined by Lender in its discretion.”

24.6 OFAC. The eighth line of Section 22 is hereby modified by inserting
“knowingly” between “not” and “engage”. The ninth line of Section 22 is hereby
modified by inserting “(with respect to Guarantor, such information shall be
public information)” between “information” and “that”. The next to last line of
Section 22 is hereby modified by inserting “reasonably” between “Lender” and
“deems”.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed or caused this Guaranty to be
executed effective as of the day and year first above written.

 

Guarantor:     GLADSTONE COMMERCIAL CORPORATION, a Maryland corporation     By:
 

 

    Name:  

 

    Title:  

 

 

Signature Page to Guaranty Agreement